internal_revenue_service number release date index number ------------- --------------------- ----------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc intl bo2 plr-135541-10 date november ty ------- ty ------- legend partnership x --------------------- ein ---------------- corporation a -------------------------------------- corporation b ---------------------------------- country -------------- state ------------- s --- t --- dear ------------- this is in response to a letter dated date requesting certain rulings on behalf of partnership x the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts partnership x is a limited_liability_company formed under the laws of state and treated as a partnership for u s federal tax purposes partnership x has s members t of which are u s persons us members the us members consist of u s individuals and a domestic_corporation collectively non-partnership members that each own less than percent of partnership x and domestic partnerships partnership members that each own more than percent of partnership x taxpayer has represented that notice_2010_41 2010_22_irb_715 does not apply to partnership x’s structure plr-135541-10 partnership x wholly-owns corporation a a limited_liability_company formed under the laws of state that is disregarded as an entity separate from partnership x for u s federal tax purposes corporation a in turn wholly-owns corporation b an entity formed under the laws of country which is treated as a corporation for u s federal tax purposes corporation b will earn income that is expected to be passive_income within the meaning of internal_revenue_code code sec_1297 corporation b qualifies as a controlled_foreign_corporation cfc as defined under code sec_957 because partnership x is a domestic_partnership that wholly owns corporation b for u s federal tax purposes in addition corporation b expects to qualify as a passive_foreign_investment_company pfic without taking into account the application of code sec_1297 as defined under code sec_1297 ruling requested corporation b will not be treated as a pfic with respect to partnership x the non- partnership members or any direct or indirect owner of a partnership member pursuant to code sec_1297 during the portion of partnership x’s holding_period that partnership x is a u s shareholder within the meaning of code sec_951 with respect to corporation b and corporation b is a cfc law code sec_957 defines a cfc as a foreign_corporation with regard to which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock of the corporation is owned directly indirectly or constructively by u s shareholders code sec_951 defines a u s shareholder for cfc purposes as a u_s_person who owns directly indirectly or constructively percent or more of the total combined voting power of all classes of stock entitled to vote of the foreign_corporation u s shareholder code sec_7701 defines a u_s_person as a u s citizen or resident a domestic_partnership a domestic_corporation and any domestic estate_or_trust code sec_702 provides generally that each partner in a partnership takes into account a distributive_share of the partnership’s income or gain in determining the partner’s income_tax code sec_702 provides that the character of an item_of_income or gain included in a partner’s distributive_share is determined as if such item were realized directly from plr-135541-10 the source from which realized by the partnership or incurred in the same manner as incurred by the partnership code sec_1297 defines a pfic as any foreign_corporation if either at least percent of the corporation’s income for the taxable_year is passive_income or the average percentage of assets held by the corporation during the taxable_year that produce or are held for the production of passive_income is at least percent code sec_1297 defines passive_income for purposes of the pfic income test as income which is of a kind which would be foreign_personal_holding_company_income as defined in code sec_954 subject_to certain exceptions code sec_1298 provides that a foreign_corporation is treated as a pfic with respect to a u s shareholder and the u s shareholder is subject_to the excess_distribution regime if the foreign_corporation qualified as a pfic but not a qualified_electing_fund at any point during the u s shareholder’s holding_period code sec_1297 provides that a corporation shall not be treated with respect to a shareholder as a pfic during the qualified_portion of such shareholder’s holding_period with respect to the stock in such corporation overlap rule code sec_1297 defines qualified_portion to mean the portion of a shareholder’s holding_period which is after date and during which the shareholder is a u s shareholder of the corporation and the corporation is a cfc the legislative_history to code sec_1297 provides that the overlap rule was enacted because of a concern about the unnecessary complexity caused by the application of the subpart_f and pfic regimes to the same shareholders to address this concern the legislative_history to code sec_1297 states that a shareholder that is subject_to current inclusion under the subpart_f rules with respect to stock of a pfic that is also a cfc generally is not subject also to the pfic provisions with respect to the same stock analysis it is expected that corporation b will qualify as a pfic as defined under code sec_1297 partnership x a domestic_partnership is a u_s_person within the meaning of code sec_7701 partnership x is the sole owner of corporation b for u s federal tax purposes and thus is a u s shareholder with respect to corporation b accordingly partnership x will be subject_to the subpart_f rules with respect to corporation b and will not be subject_to the pfic regime with respect to corporation b pursuant to the overlap rule the non-partnership members will take into account their distributive shares of partnership x’s income including any sec_951 inclusion with respect to corporation b the partners in the partnership members will take into plr-135541-10 account their distributive_share of their respective partnership member’s distributive_share of partnership x’s income including any sec_951 inclusion with respect to corporation b ruling based on the information submitted and the representations made we rule as follows corporation b will not be treated as a pfic with respect to partnership x the non- partnership members or the direct or indirect owners of the partnership members pursuant to code sec_1297 during the qualified_portion within the meaning of code sec_1297 of partnership x’s holding_period that partnership x is a u s shareholder of corporation b and corporation b is a cfc taxpayer has represented that notice_2010_41 does not apply to partnership x’s structure in the event a u_s_person does beneficially own an interest in partnership x directly or indirectly through a cfc as described in notice_2010_41 this ruling does not apply to such u_s_person except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter_ruling this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jeffery mitchell branch chief branch associate chief_counsel international
